Citation Nr: 1411196	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-40 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for headaches.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January to October 1974.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a June 2008 decision by the RO which denied, in part, service connection for a cervical spine disability and headaches.  An RO hearing was held in May 2011.  The Board remanded the appeal for additional development in June 2013.  

The Veteran originally also appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A December 2013 rating decision granted service connection for PTSD, effective July 12, 2007.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for PTSD, and therefore, that issue is no longer before the Board.  

This appeal was processed using the Virtual VA (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  A cervical spine disability was not present in service or until many years thereafter, and there is no credible probative evidence that any current cervical spine disability, including arthritis had its onset in or was otherwise related to service.  

2.  The Veteran is not shown to have a headache disorder at present that had its onset in service or is otherwise related to service or any incident therein.  





CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by service, nor may any arthritis of the cervical spine be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).  

2.  The Veteran does not have a headache disorder due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the Veteran's VBMS file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO in May 2011.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The examiners personally interviewed and examined the Veteran, elicited a medical history, and provided comprehensive and rational explanation for the conclusions reached.  

Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of her appeal.  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records, including records from the Social Security Administration, with the Veteran's electronic files and obtained adequate medical examinations and opinions.  As such, the Board finds that the AMC has substantially complied with the June 2013 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board finds that there has been substantial compliance with the June 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that she injured her neck when a locker fell on her head while she was trying to move it in the barracks during a cleaning detail in service.  The Veteran contends that she has had chronic headaches ever since the incident and believes that her current cervical spine disability and headaches are due to the locker incident.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's assertions, while she is competent to provide evidence concerning her observations and experiences such as neck or head pain, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  

In this regard, the Board notes that the Veteran has given numerous inconsistent and contradictory statements concerning the time and place of the alleged head injury and her medical care that raise serious doubts as to her ability to provide accurate and reliable information and reflects negatively on her credibility.  Specifically, on her original application for VA benefits received in July 2007, the Veteran reported that the locker incident occurred while she was in Germany.  However, in a stressor statement received in September 2007, she reported that the locker incident happened when she was at Ft. Dix.  In a statement received in October 2007, the Veteran reported that the incident happened when she was in AIT (advanced individual training) - the service personnel records showed that the Veteran's AIT was at Ft. Gordon.  When examined by VA in January 2010, the Veteran reported that she never sought medical attention for her head injury in service.  However, at the RO hearing in May 2011, the Veteran testified she was pushing a locker when it tilted and fell on her head, but that x-ray studies showed "no damage at that time."  When examined by VA in August 2013, the Veteran reported that the locker incident occurred when she was in basic training.  

Historically, the STRs are completely silent for any complaints, treatment, abnormalities, or diagnosis for any head or neck injury in service or any associated disability.  The first complaint of any neck problem was with the filing of this claim in 2007.  

The STRs showed that the Veteran complained of headaches on a couple of occasions in service.  The records showed that she had headaches associated with an upper respiratory infection (URI) in April 1974, and that she reported recurring headaches since basic training.  The Veteran was seen for stomach pains, headaches, and dizziness of two days duration in May 1975 (the treatment note also indicated that the Veteran's menstruation began two days earlier).  The impression was no organic findings.  An outpatient report in late September 1974 showed that the Veteran was seen for tension headaches and noted that she was being discharged from service in a few days and was under stress.  The assessment was tension headache.  On a Report of Medical History for separation from service in October 1974, the Veteran specifically denied any history of frequent or chronic headaches.  The STRs showed that the Veteran was seen the following day complaining of a migraine headache.  X-ray studies of her head at that time were negative.  

While the evidence of record includes numerous VA and private medical records showing treatment for various maladies from 2005 to the present, there were no complaints, treatment, or even a reported history of neck problems or chronic headaches until the filing of this claim in 2007.  While the Veteran contends that she has had chronic neck pain and headaches since the alleged locker incident in service, she reported only "occasional" headaches when seen by VA outpatient services in November 2007.  In fact, none of the medical reports of record, VA or private, show chronic neck pain or headaches on the Veteran's list of past medical history (PMH).  The only mention of headaches in any of the medical reports of record showed that the Veteran had headaches when she was taking specific psychiatric medications (Celexa and Sertraline) in 2007, and that she reported that they resolved when the medications were discontinued.  (See December 2007 and January 2008 VA treatment notes).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Based on a review of all the evidence, the Board finds that the Veteran is not a credible or reliable historian, and that her assertions of a head injury in service is not supported by any objective or credible evidence and is of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  

Private medical records dated in October 2009 showed that the Veteran was evaluated for neck pain following a motor vehicle accident (MVA).  X-ray studies at that time showed degenerative changes from C3-C5 in the cervical spine.  

When examined by VA in January 2011, the Veteran reported that a locker fell on the left side of her head when she was in Germany, and that x-ray studies showed no evidence of any head damage at that time, but that her neck was not evaluated.  The Veteran reported that she was treated for headaches from the time of her discharge from service until 1999, but that the cause of her headaches was never identified.  The Veteran also reported a history of whiplash injury in MVAs in 1987 and 2009.  She described headaches in the bilateral occipital area spreading to the temporal area on a daily basis with occasional blurred vision and decreased concentration.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and the findings on examination.  The examiner noted a history of treatment by a private doctor (Dr. K.) for headaches related to an MVA in 1987, and treatment by another private physician for muscle contraction headaches in July 1998 and January 1999, for headaches associated with sinusitis in March 1999, and for headaches associated with an ear problem in April 2000.  The examiner opined that the Veteran's headaches since service were related to acute illnesses and MVAs and were not related to any incident in service.  

When examined by VA in August 2013, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaint, medical history, and the findings on examination.  The examiner noted that there was no objective evidence of any complaints or treatment for headaches since her discharge, or any mention of a history of headaches in any of the current VA or private medical reports of record.  The examiner also noted that the Veteran was not on any type of special headache medication and that she was using the same over-the-counter medication for her headaches as her neck pain.  

The examiner opined that it was less likely than not that the Veteran's current cervical spine disability and headaches were incurred in or otherwise related to any incident in service.  The examiner noted that x-ray studies showed that the Veteran has degenerative changes in both the lumbar and cervical spine and opined that the changes were most likely age related.  The examiner also noted that while the Veteran was seen for headaches on a couple of occasions in service, there was no evidence of any ongoing treatment for headaches since her discharge from service, including at present.  

In an addendum report, dated in October 2013, the VA examiner indicated that there was no evidence to support a connection between the Veteran's headaches and her neck pain.  She noted that there was no documentation in the medical reports of record that the Veteran currently has any ongoing headaches.  There is documentation in the medical literature that neck arthritis can result in pain radiating into the base of the skull from muscle spasm in the neck, but that it usually does not result in pain in other regions of the skull.  The pain described by the Veteran is not consistent with pain associated with head pain that is the result of neck problems.  

In this case, the Board finds that VA opinions, especially the August 2013 opinion, persuasive, as it was based on thorough examination of the Veteran and included detailed discussions of all relevant facts.  The examiner offered rational and plausible explanation for concluding that the Veteran's current headaches and cervical spine disability were not related to service or any incident therein.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the August 2013 VA opinion.  

For the reasons discussed above, the Board does not find the Veteran to be a reliable historian or a credible witness, and declines to assign her assertions any evidentiary weight.  The Veteran is likewise not shown to have any medical expertise, and therefore any medical conclusions she offers is of no probative value.  The decision then must be based on the documented medical record, which as described above, fails to support the conclusion that any current headaches or cervical spine disability is related to service.  

As there is no credible, competent evidence of record suggesting a connection between the Veteran's headaches or cervical spine disability and service, no evidence of arthritis within one year of service, and no evidence of a cervical spine disability until many years after her discharge from service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for a cervical spine disability or a headache disorder.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a headache disorder is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


